Case 1:19-cr-00524-DDD Document 126 Filed 03/16/21 USDC Colorado Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                            JUDGE DANIEL D. DOMENICO

Courtroom Deputy: Patricia Glover                                   Date: March 16, 2021
Court Reporter:   Tracy Weir                                        Interpreter: Cathy Bahr
Probation:         Michelle Sinaka

CASE NO. 19-cr-00524-DDD-1

 Parties                                                                Counsel

 UNITED STATES OF AMERICA,                                              Dorothy DiPascali

      Plaintiff,

 v.

 RAMON UZIEL HERNANDEZ-PEREZ,                                           Dana Casper

      Defendant.


                                   COURTROOM MINUTES

HEARING:       Sentencing

10: 41 a.m.    Court in session.

Defendant present in custody. The Court Interpreter is present via VTC. Betty Ziman, interpreter
for a victim is present in person.

Interpreters sworn.

Change of Plea Hearing on December 3, 2020. Defendant pled guilty to Counts 1,2, 4 and 9
of the Indictment.

Parties received and reviewed the presentence report and all addenda.

The defendant does dispute the facts contained in the presentence report. The Court addresses
defendant’s objections.
Case 1:19-cr-00524-DDD Document 126 Filed 03/16/21 USDC Colorado Page 2 of 2




The defendant does dispute the calculation of the sentence under the Federal Sentencing
Guidelines as set forth in the original presentence report. The Court addresses defendant’s
objections.

The parties do not request departure.

The defendant does contend that the sentence should be different from that calculated under the
Sentencing Guidelines in light of the sentencing objectives set forth in 18 U.S.C. Section 3553(a).
Argument.

Allocution. - Statements made by: The Government, the defendant, defense counsel.

The victims or victims were given an opportunity to make statements with regard to sentencing.

After consideration of the provisions of 18 U.S.C. 3553 (a), the Court announces the sentence it
intends to impose as reflected in the record. Counsel are offered the opportunity for further
argument. No further argument.

ORDER:         Government’s Motion to Dismiss Counts (Doc. #116) is GRANTED.
               Government’s Motion for Decrease for Acceptance of Responsibility (Doc.
               #118) is GRANTED.

THE DEFENDANT IS SENTENCED AS REFLECTED IN THE RECORD.

The Court makes the recommendations as requested as set forth on the record.

The defendant is advised of his right to appeal.

ORDER:         Defendant is remanded to the custody of the United States Marshal for the District
               of Colorado.

12:31 p.m.     Court in recess.

Total Time: 1 hour 50 minutes.
Hearing Concluded.
